DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant claims the composite structure as recited in claims 90, 92 and 96.  
	The closest prior art, Fishel et al., U.S. Patent Number 5,318,832, teaches a membrane lamina bonded to an exterior masonry article such as concrete [solid phase base substrate].  Fishel also teaches that the lamina is a four-ply membrane having a pair of polyvinyl chloride layer which are fused together to form the inner layers and a pair of nonwoven fiber outer layers physically bonded to each of the polyvinyl chloride layers.  Also, Fishel teaches that the lamina generally contains a flexible layer that can be any flexible material such as a thermoplastic that is capable of undergoing heat fusion with a nonwoven fiber layer.  Figures 1 and 2 of show that the nonwoven layer(s) is a mesh nonwoven layer(s).  
	Fishel fails to teach or suggest that the mesh component includes solid phase polymer strands that are fused together to form a three dimensional structure having a thickness of at least three millimeters wherein the thickness is defined as the greatest normal distance between the mesh component first side and second opposing side.  Additionally, Fishel fails to teach or suggest the arrangement of layers as recited in claims 90, 92 and 96 in the present invention.

	In summary, claims 90-101 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786